AGREEMENT AND PLAN OF MERGER

This Agreement and Plan of Merger ("Agreement") is made and entered into as of
December 22, 2014 (the "Effective Date"), by and among T-Rex Oil, Inc., a
Colorado corporation, with its principal office at 7609 Ralston Road, Arvada,
CO  80002  ("TRXO"), Terex Energy Corp., a Colorado corporation ("TEREX"), and
Terex Acquisition Corp., a newly-formed wholly-owned subsidiary of TRXO,
domiciled in Colorado ("Acquisition Sub"). Each of TRXO, TEREX and Acquisition
Sub is referred to herein individually as a "Party," or collectively as the
"Parties."

RECITALS

A.        TRXO and TEREX intend to effect a merger, pursuant to which
Acquisition Sub will merge with and into TEREX and TEREX will survive, as a
result of which the entire issued share capital of TEREX (the "TEREX Shares")
will be deemed for all purposes to represent shares of common stock, par value
$0.001 per share, of TRXO upon the terms and subject to the conditions set forth
in this Agreement.

B.         The Parties intend that the Merger contemplated by this Agreement
will qualify as a tax-free reorganization within the meaning of Section 368(a)
of the Internal Revenue Code of 1986, as amended, and the rules and regulations
promulgated thereunder (the "Tax Code").

C.        The Parties intend that the effective date hereof shall be December
31, 2014 regardless of the execution date or the closing after conditions are
met.

NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties and mutual covenants herein made, the parties hereby agree to the
foregoing and as follows:

Section 1.                Definitions. Capitalized terms not otherwise defined
herein have the meanings set forth in the attached Schedule 1.

Section 2.                The Merger.

    (a)                Effecting the Merger. Upon the terms and subject to the
conditions contained in this Agreement, at the Effective Time (as hereinafter
defined), (i) Acquisition Sub shall be merged with and into TEREX (the
"Merger"); (ii) the separate corporate existence of Acquisition Sub shall
thereupon cease and TEREX will continue as the surviving corporation in the
Merger and wholly-owned subsidiary of TRXO (sometimes referred to herein as the
"Surviving Subsidiary"), (iii) all the properties, rights and privileges, and
power of TEREX, shall vest in the Surviving Subsidiary, and all debts,
liabilities and duties of TEREX shall become the debts, liabilities and duties
of the Surviving Subsidiary, and (iv) each share of common stock of Acquisition
Sub issued and outstanding immediately prior to the Effective Time will be
converted into and exchange for one validly issued, fully paid and
non-assessable share of the Surviving Subsidiary's common stock.

    (b)               Effect on Capital Stock.

        (i)                  Conversion of TEREX Shares. At the Effective Time,
each TEREX Share issued and outstanding on the Closing Date (as defined in
Section 3, below) shall, by virtue of the Merger and without any action on the
part of TEREX, TRXO, Acquisition Sub, or the holders of the TEREX Shares as of
the Closing

-1-

--------------------------------------------------------------------------------

Date (the "Original Holders"), be converted into and will become one share of
validly issued, fully paid and non-assessable common stock of TRXO (the "Share
Ratio") such that the Original Holders will be issued a total of 7,385,700
shares of TRXO (the "TRXO Common Stock") following the conversion. All shares of
TRXO Common Stock issued upon the surrender for exchange of TEREX Shares in
accordance with the terms hereof shall (i) contain a restricted securities
legend in compliance with the Securities Act and (ii) be deemed to have been
issued in full satisfaction of all rights pertaining to such TEREX Shares. There
shall be no further registration of transfers on the stock transfer books of
TEREX of the TEREX Shares that were outstanding immediately prior to the
Effective Time.  

        (ii)                Fractional Shares. No fractional shares will be
issued in connection with the conversion of TEREX Shares into TRXO Common Stock,
and any right to receive a fractional share will be rounded-up to the nearest
whole share.

        (iii)               Cancellation of TEREX Shares. At the Effective Time,
the TEREX Shares will be deemed canceled and retired and will cease to exist,
and each holder of a certificate for TEREX Shares will cease to have any rights
with respect thereto; provided, however, that, following the Closing Date, upon
surrender of an original stock certificate representing TEREX Shares, TRXO will
deliver a stock certificate for shares of TRXO Common Stock to which such person
is entitled pursuant to the Share Ratio, bearing any necessary or appropriate
restrictive legend. The effect of the Merger shall be as provided in the
applicable provisions of Colorado Law.

        (iv)              Lost, Stolen or Destroyed Certificates. If any
certificate evidencing TEREX Shares shall have been lost, stolen or destroyed,
upon the making of an affidavit of that fact by the person claiming the
certificate to be lost, stolen or destroyed and, if required by TRXO, the
posting of an indemnity bond, in such reasonable amount as TRXO or the transfer
agent may direct, as collateral security against any claim that may be made with
respect to the certificate, TRXO will issue in exchange for the lost, stolen or
destroyed certificate the applicable number of shares of TRXO Common Stock.

        (v)                At the Effective Time, each share of common stock of
Acquisition Sub ("Acquisition Sub Stock") issued and outstanding immediately
prior to the Effective Time shall be converted into and exchanged for one
validly issued, fully paid, nonassessable share of common stock of the Surviving
Subsidiary. Each stock certificate evidencing ownership of any shares of
Acquisition Sub Stock shall, at the Effective Time, evidence ownership of such
shares of capital stock of the Surviving Subsidiary.

    (c)                Reorganization. The Parties intend to adopt this
Agreement and the Merger as a plan of reorganization under Section 368(a) of the
Tax Code. The shares of TRXO Common Stock issued in the Merger will be issued
solely in exchange for TEREX Shares, and no other transaction other than the
Merger represents, provides for or is intended to be an adjustment to the
consideration paid for the TEREX Shares. No consideration that could constitute
"other property" within the meaning of Section 356(b) of the Tax Code is being
transferred by TRXO for TEREX Shares in the Merger. The parties shall not take a
position on any tax return inconsistent with this Section 2(c).

    (d)               Further Actions. If at any time after the Effective Time,
TRXO or TEREX reasonably determines that any deeds, assignments, or instruments,
or conformations of transfer are necessary or desirable to carry out the
purposes of this Agreement, the officers and directors of TRXO and TEREX are
fully

-2-

--------------------------------------------------------------------------------

authorized in the name of their respective corporations or otherwise to take,
and will take, all such lawful and necessary or desirable actions.

    (e)                Options and Warrants:  There are Warrants, subject to
vesting, to purchase 800,000 shares of TEREX common stock, to executives of
TEREX, exercisable at $1.00 per share for 3 years, and there are 1,150,000
Options, subject to vesting, to purchase TEREX common stock exercisable at $0.10
per share for 3 years. TRXO shall issue exchange Warrants and Options upon like
terms to replace the TEREX Warrants and Options.

    (f)     Piggy-Back Registration Rights.

        (i)                  In the event TRXO proposes to file a registration
statement with the SEC pursuant to the Securities Act covering the public
offering of any of its stock (other than a registration relating solely to the
issuance of securities by TRXO pursuant to a stock option, stock purchase or
similar benefit plan or an SEC Rule 145 transaction), TRXO shall promptly give
each Original Holder written notice of such registration.  TRXO shall use all
reasonable efforts to cause to be registered all of the shares of TRXO Common
Stock that each such Original Holder has requested to be included in such
registration.  Notwithstanding any other provision of this Agreement and
regardless of the registration of any shares of TRXO Common Stock, the shares of
TRXO Common Stock will continue to be subject the lock up provisions specified
in Section 2(f).

        (ii)                TRXO shall have the right to terminate or withdraw
any registration initiated by it under this Section 2(f) before the effective
date of such registration, whether or not any Original Holder has elected to
include shares of TRXO Common Stock in such registration. 

        (iii)               All expenses (other than underwriting discounts and
commissions and stock transfer taxes and fees) incurred in connection with any
registration pursuant to Sections 2(f) including, without limitation,
registration, filing and qualification fees, printers' and accounting fees, fees
and disbursements of counsel for TRXO shall be borne by TRXO.

        (iv)              If a registration of which TRXO gives notice under
this Section 2(f) is for an underwritten offering, then TRXO shall so advise the
Original Holders.  In such event, the right of any Original Holder to include
such Original Holder's shares of TRXO Common Stock in such registration shall be
conditioned upon such Original Holder's participation in such underwriting and
the inclusion of such Original Holder's shares of TRXO Common Stock in the
underwriting to the extent provided herein.  All Original Holders proposing to
distribute their shares of TRXO Common Stock through such underwriting shall
enter into an underwriting agreement in customary form with the managing
underwriters selected for such underwriting.  Notwithstanding any other
provision of this Agreement, if the managing underwriters advise TRXO that
marketing factors require a limitation of the number of shares of TRXO Common
Stock to be underwritten or exclusion of the shares of TRXO Common Stock, then
the managing underwriters may exclude the shares of TRXO Common Stock from the
registration and the underwriting.  If any Original Holder disapproves of the
terms of any such underwriting, such Original Holder may elect to withdraw
therefrom by written notice to TRXO and the managing underwriters.  Any shares
of TRXO Common Stock excluded or withdrawn from such underwriting shall be
excluded and withdrawn from the registration.

-3-

--------------------------------------------------------------------------------

    (g)                The covenants contained in Section 2g(i) above shall
survive the closing and shall be enforceable whether or not contained in a
separate agreement.

Section 3.                Closing.

    (a)                Closing Date. On the terms and subject to the conditions
of this Agreement, the closing of the Merger (the "Closing") shall be effective
as soon as all of the conditions hereof are met and any document deliveries take
place at the offices of TRXO, on December 22, 2014, at 10:00 a.m. MST, or such
other time, date or place as TRXO and TEREX shall otherwise agree (the "Closing
Date").

    (b)               Documents to be Delivered by TRXO. On or before the
Closing, TRXO will deliver or cause to be delivered to TEREX:

        (i)                  all consents or approvals required to be obtained
by TRXO for the purposes of completing the Merger;

        (ii)                a certified copy of a resolution of the directors of
TRXO dated as of the Closing Date appointing two specified new Directors to the
board of directors of TRXO;

        (iii)               certified copies of such resolutions of the
directors of TRXO as are required to be passed to authorize the execution,
delivery and implementation of this Agreement;

Section 4.                Directors and Officers of TRXO.  Effective as of the
Closing, (a) the current directors of TRXO shall remain and (b) the current
officers of TRXO shall remain in their current officer positions with TRXO.

Section 5.                TEREX's Representations and Warranties.  TEREX
represents and warrants to TRXO that the statements contained in this Section
are true and correct as of the Effective Date and will be true and correct as of
the Closing Date, as set forth herein and in the disclosure schedule delivered
by TEREX to TRXO (the "TEREX Schedule"), arranged in sections corresponding to
the paragraphs in this Section; the disclosure in any section or paragraph will
qualify other paragraphs in this Section to the extent that it is reasonably
apparent from a reading of the disclosure that it also qualifies or applies to
such other paragraphs.

    (a)                Organization.  TEREX is a corporation validly existing
and in good standing under the laws of the State of Colorado and has all
requisite power and authority and possesses all necessary governmental approvals
necessary to own, lease and operate its properties, to carry on its business as
now being conducted, to execute and deliver this Agreement and the agreements
contemplated herein, and to consummate the transactions contemplated hereby and
thereby. TEREX is duly qualified to do business and is in good standing in all
jurisdictions in which its ownership of property or the character of its
business requires such qualification, except where the failure to be so
qualified would not reasonably be expected to have an Adverse Effect. Certified
copies of the Certificate of Incorporation of TEREX, as amended to date, each as
currently in effect, have been made available to TRXO, are complete and correct,
and no amendments have been made thereto or have been authorized since the date
thereof. TEREX is not in violation of any of the provisions of its Certificate
of Incorporation or Bylaws.

-4-

--------------------------------------------------------------------------------

    (b)               Capitalization.

        (i)                  TEREX's authorized capital ownership interests
consists solely of 100,000,000 TEREX Common Shares, as of date hereof.

        (ii)                There are 7,385,700 TEREX Shares outstanding and no
other authorized or issued TEREX Shares or other measure of capital ownership of
TEREX. Except as shown on the Warrants and Options Schedule 5.b.1, there are no
agreements, arrangements or understandings to which TEREX is a party (written or
oral) to issue any other TEREX Shares or other measures of capital ownership of
TEREX. All of the outstanding TEREX Shares were duly and validly issued and
fully paid, are non-assessable and free of preemptive rights, and were issued in
compliance with all applicable state and federal securities laws.

        (iii)               Except as provided in the TEREX Schedule, there are
no outstanding (A) options, warrants, or other rights to purchase from TEREX any
TEREX Shares or other measures of capital ownership of TEREX; (B) debt
securities or instruments convertible into or exchangeable for TEREX Shares or
other measures of capital ownership of TEREX; or (C) commitments of any kind for
the issuance of additional TEREX Shares or options, warrants or other securities
of TEREX.

        (iv)              There are no options or other rights to acquire such
Shares or other measures of capital ownership and there are no preemptive rights
or agreements, arrangements or understandings to issue preemptive rights with
respect to the issuance or sale of any TEREX Shares or other measures of capital
ownership of TEREX created by statute, the Certificate of Incorporation or
Bylaws, or any agreement or other arrangement to which TEREX is a party or to
which it is bound and there are no agreements, arrangements or understandings to
which TEREX is a party (written or oral) pursuant to which TEREX has the right
to elect to satisfy any liability by issuing any TEREX Shares or other measures
of capital ownership of TEREX.

        (v)                Other than the Bylaws, TEREX is not a party or
subject to any agreement or understanding, and, to TEREX's knowledge, there is
no agreement, arrangement or understanding between or among any persons which
affects, restricts or relates to voting, giving of written consents,
distributions, allocation of profits and losses, or transferability of Shares or
other measures of capital ownership of TEREX, including any voting trust
agreement or proxy.

    (c)                No Subsidiaries. TEREX does not own any capital stock or
other equity interest in any corporation, partnership, joint venture, or other
entity.

   (d)               Authorization. TEREX has all requisite power and authority
to execute and deliver this Agreement, to perform its obligations hereunder, and
to consummate the transactions contemplated hereby. The execution and delivery
of this Agreement by TEREX and the consummation by TEREX of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate and/or stockholder action by TEREX and no other corporate proceedings
on the part of TEREX and no other stockholder vote or consent is necessary to
authorize this Agreement or to consummate the transactions contemplated hereby.
This Agreement has been duly and validly executed and delivered by TEREX. This
Agreement and all other agreements and obligations entered into and undertaken
in connection with the transactions contemplated hereby to which TEREX is a
party constitute the valid and legally binding obligations of TEREX, enforceable
against

-5-

--------------------------------------------------------------------------------

TEREX in accordance with their respective terms, except as may be limited by
principles of equity or applicable bankruptcy, reorganization, insolvency,
moratorium, fraudulent conveyance or other similar laws relating to or affecting
the rights and remedies of creditors generally. The execution, delivery and
performance by TEREX of this Agreement and the agreements provided for herein,
and the consummation by TEREX of the transactions contemplated hereby and
thereby, will not, with or without the giving of notice or the passage of time
or both, violate the provisions of the Certificate of Incorporation or Bylaws of
TEREX, or (i) violate any judgment, decree, order or award of any court,
governmental body or arbitrator; (ii) conflict with or result in the breach or
termination of any term or provision of, or constitute a default under, or cause
any acceleration under, or cause the creation of any lien, charge or encumbrance
upon the properties or assets of TEREX pursuant to, any indenture, mortgage,
deed of trust or other instrument or agreement to which TEREX is a party or by
which TEREX or any of its properties is or may be bound; or (iii) to TEREX's
knowledge, violate the provisions of any law, rule or regulation applicable to
TEREX, except where such violation would not reasonably be expected to have an
Adverse Effect.

    (e)                No Conflict. The execution and delivery of this Agreement
by TEREX does not require any consent or approval under, result in any breach
of, result in any loss of any benefit under, or constitute a change of control
or default (or an event which with notice or lapse of time or both would become
a default) under; give to others any right of termination, vesting, amendment,
acceleration or cancellation of; or result in the creation of any lien or
encumbrance on any property or asset of TEREX pursuant to; any material
agreement of TEREX or other instrument or obligation of TEREX.

    (f)                 Litigation. There is no action, suit, legal or
administrative proceeding or investigation pending or, to TEREX's knowledge,
threatened against or involving TEREX (either as a plaintiff or defendant)
before any court or governmental agency, authority, body or arbitrator. There is
not in existence on the date hereof any order, judgment or decree of any court,
tribunal or agency to TEREX's knowledge enjoining or requiring TEREX to take any
action of any kind with respect to its business, assets or properties.

    (g)           Insurance. The TEREX Schedule contains a listing of all
current TEREX insurance policies. To TEREX's knowledge, all current insurance
policies are in full force and effect, are in amounts of a nature that are
adequate and customary for TEREX's business, and to TEREX's knowledge are
sufficient for compliance with all legal requirements and agreements to which it
is a party or by which it is bound. All premiums due on current policies or
renewals have been paid, and there is no material default under any of the
policies.

    (h)                Personal Property. TEREX has good and marketable title to
all of its tangible personal property free and clear of all liens, leases,
encumbrances, claims under bailment and storage agreements, equities,
conditional sales contracts, security interests, charges, and restrictions,
except for liens, if any, for personal property taxes not due. Such property is
used by TEREX in the ordinary course of its business and is sufficient for
continued conduct of TEREX's business after the Closing Date in substantially
the same manner as conducted prior to the Closing Date. Such property is in good
operating condition and repair, normal wear and tear excepted, and normal
maintenance has been performed.

-6-

--------------------------------------------------------------------------------

    (i)                  Intangible Property. TEREX owns, or possesses, adequate
licenses or other valid rights to use all existing United States and foreign
patents, trade names, service marks, copyrights, trade secrets, and applications
therefor listed in the TEREX Schedule, which are material to its business as
currently conducted (the "TEREX Intellectual Property Rights"), except where the
failure to have such TEREX Intellectual Property Rights would not reasonably be
expected to have an Adverse Effect.  TEREX has the right and authority to use,
and to continue to use such TEREX Intellectual Property Rights after the Closing
Date, such property in connection with the conduct of its business in the manner
presently conducted, and to its knowledge such use or continuing use does not
and will not materially infringe upon or violate any rights of any other person,
subject to the outcome of the TEREX Litigation. 

    (j)                 Real Property. Except as specified on the TEREX
Schedule, TEREX is not a party to any material lease agreements and does not
have any interests in any parcel of real property, improved or otherwise.

    (k)               Tax Matters. Within the times and in the manner prescribed
by law, TEREX has filed, or will have filed, all federal, state and local tax
returns and all tax returns for other governing bodies having jurisdiction to
levy taxes upon it that are required to be filed. TEREX has paid all taxes,
interest, penalties, assessments and deficiencies that have become due,
including without limitation income, franchise, real estate, and sales and
withholding taxes. No examinations of the federal, state or local tax returns of
TEREX are currently in progress or threatened and no deficiencies have been
asserted or to TEREX's knowledge assessed against TEREX as a result of any audit
by the Internal Revenue Service or any state or local taxing authority and no
such deficiency has been proposed or threatened.

    (l)                  Books and Records. The general ledger and books of
account of TEREX, all minute books of TEREX, all federal, state and local
income, franchise, property and other tax returns filed by TEREX, all of which
have been made available to TRXO, are in all material respects complete and
correct and have been maintained in accordance with good business practice and
in accordance with all applicable procedures required by laws and regulations,
except as would reasonably be expected to have an Adverse Effect.

    (m)              Contracts and Commitments. The TEREX Schedule lists all
material contracts and agreements to which TEREX is a party, whether written or
oral, other than those between TEREX and TRXO. Each such contract is a valid and
binding agreement of TEREX, enforceable against TEREX in accordance with its
terms, is in full force and effect and represents the material terms of the
agreement between the respective parties. TEREX has materially complied with all
obligations required pursuant to such contracts to have been performed by TEREX
on its part and neither TEREX nor, to TEREX's knowledge, any other party to such
contract is in breach of or default in any material respect under any such
contract.

    (n)                Compliance with Laws. TEREX has all requisite licenses,
permits and certificates, including environmental, health and safety permits,
from federal, state and local authorities necessary to conduct its business as
currently conducted and own and operate its assets, except where the failure to
have such permits would not reasonably be expected to have an Adverse Effect. To
TEREX's knowledge, TEREX is not in violation of any federal, state or local law,
regulation or

-7-

--------------------------------------------------------------------------------

ordinance (including, without limitation, laws, regulations or ordinances
relating to building, zoning, environmental, disposal of hazardous waste, land
use or similar matters) relating to its business or its properties.

    (o)               Employee Benefit Plans. Except as specified on the TEREX
Schedule, TEREX has no (A) employee benefit plans as defined in ERISA Section
3(3), (B) bonus, stock option, stock purchase, incentive, deferred compensation,
supplemental retirement, severance or other similar employee benefit plans, or
(C) material unexpired severance agreements with any current or former employee
of TRXO.

    (p)               Indebtedness to and from Affiliates. TEREX is not
indebted, directly or to TEREX's knowledge indirectly, to any officer, director
or 10% stockholder of TEREX in any amount other than for salaries for services
rendered or reimbursable business expenses, and no such person is indebted to
TEREX except for advances made to employees of TEREX in the ordinary course of
business to meet reimbursable business expenses.

    (q)               Regulatory Approvals. All consents, approvals,
authorizations or other requirements prescribed by any law, rule or regulation
that must be obtained or satisfied by TEREX and that are necessary for the
execution and delivery by TEREX of this Agreement or any documents to be
executed and delivered by TEREX in connection therewith have been, or prior to
the Closing Date will be, obtained and satisfied.

    (r)                 No Brokers. No broker or finder has acted for TEREX in
connection with this Agreement or the transactions contemplated hereby, and no
broker or finder is entitled to any brokerage or finder's fee or other
commissions in respect of such transactions based upon agreements, arrangements,
or understandings made by or on behalf of TEREX.

    (s)                Disclosure. The information concerning TEREX set forth in
this Agreement, the exhibits and schedules hereto, and any document, statement
or certificate furnished or to be furnished in connection herewith does not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated herein or therein or necessary to make the
statements and facts contained herein or therein, in light of the circumstances
in which they are made, not false or misleading.

    (t)                 Tax Treatment. Neither TEREX nor, to the knowledge of
TEREX, any of its Affiliates has taken or agreed to take action that would
prevent the Merger from constituting a reorganization qualifying under the
provisions of Section 368 of the Tax Code.

    (u)                Absence of Liabilities. Except as set forth on TEREX's
audited balance sheet, TEREX does not have any liability or obligation, secured
or unsecured, whether accrued, absolute, contingent, unasserted or otherwise,
that exceeds an aggregate of $1,000.

Section 6.                TRXO's, Acquisition Sub's Representations and
Warranties.  Each of TRXO, and Acquisition Sub represents and warrants to TEREX
and the surviving corporation that the statements contained in this Section are
true and correct as of the Effective Date and will be true and correct as of the
Closing Date, as set forth herein and in the disclosure schedule delivered by
TRXO, Acquisition Sub to TEREX (the "TRXO Schedule"), arranged in sections
corresponding to the paragraphs in this Section to the extent that it is
reasonably apparent from a reading of the disclosure that it also qualifies or
applies to such other paragraphs.

-8-

--------------------------------------------------------------------------------

(a)                Organization.

        (ii)          TRXO is a corporation validly existing and in good
standing under the laws of the State of Colorado and has all requisite power and
authority and possesses all necessary governmental approvals necessary to own,
lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby. TRXO
is duly qualified to do business and is in good standing in all jurisdictions in
which its ownership of property or the character of its business requires such
qualification, except where the failure to be so qualified would not reasonably
be expected to have an Adverse Effect. Certified copies of its Articles of
Incorporation and Bylaws, as amended to date, have been made available to TEREX,
are complete and correct, and no amendments have been made thereto or have been
authorized since the date thereof. TRXO is not in violation of any of the
provisions of its Articles of Incorporation or Bylaws.

        (iii)         Acquisition Sub is a corporation validly existing and in
good standing under the laws of the State of Colorado and has all requisite
power and authority and possesses all necessary governmental approvals necessary
to own, lease and operate its properties, to carry on its business as now being
conducted, to execute and deliver this Agreement and the agreements contemplated
herein, and to consummate the transactions contemplated hereby and thereby.
Certified copies of its Certificate of Incorporation and Bylaws have been made
available to TEREX, are complete and correct, and no amendments have been made
thereto or have been authorized since the date thereof. Acquisition Sub is not
in violation of any of the provisions of its Certificate of Incorporation or
Bylaws.

    (b)               Capitalization.

        (i)                  TRXO's authorized capital stock consists of
275,000,000 shares of common stock, par value $0.001 per share, and 50,000,000
shares of preferred stock, par value $0.001 per share.

        (ii)                There are 714,041 shares of common stock issued and
outstanding of TRXO, and no preferred stock is issued and outstanding, and no
shares of common stock of TRXO are held in the treasury of TRXO. All of the
issued and outstanding shares of common stock of TRXO were duly and validly
issued and fully paid, are non-assessable and free of preemptive rights, and
were issued in compliance with all applicable state and federal securities laws.

        (iii)               Except as provided in the TRXO Schedule 6.b.iii,
there are no outstanding (A) options, warrants, or other rights to purchase from
TRXO any capital stock of TRXO or Acquisition Sub; (B) debt securities or
instruments convertible into or exchangeable for shares of such stock; or (C)
commitments of any kind for the issuance of additional shares of capital stock
or options, warrants or other securities of TRXO or Acquisition Sub.

        (iv)              TRXO owns all of the outstanding capital stock of
Acquisition Sub, free and clear of all liens or other encumbrances.

-9-

--------------------------------------------------------------------------------

    (c)                No Subsidiaries. Except for Acquisition Sub and as
provided in the TRXO Schedule, TRXO does not own any capital stock or other
equity interest in any corporation, partnership, joint venture or other entity.

    (d)               Authorization. Each of TRXO and Acquisition Sub has all
requisite power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby. The execution and delivery of this Agreement by TRXO and Acquisition Sub
and the consummation by TRXO and Acquisition Sub of the transactions
contemplated hereby have been duly and validly authorized by all necessary
corporate action by TRXO or Acquisition Sub, respectively, and no other
corporate proceedings on the part of TRXO or Acquisition Sub, respectively, and
no stockholder vote or consent is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by TRXO and Acquisition Sub. This Agreement
and all other agreements and obligations entered into and undertaken in
connection with the transactions contemplated hereby to which TRXO or
Acquisition Sub is a party constitute the valid and legally binding obligations
of TRXO and Acquisition Sub, respectively, enforceable against TRXO and
Acquisition Sub, respectively, in accordance with their terms, except as may be
limited by principles of equity or applicable bankruptcy, reorganization,
insolvency, moratorium, fraudulent conveyance or other similar laws relating to
or affecting the rights and remedies of creditors generally. The execution,
delivery and performance by TRXO and Acquisition Sub of this Agreement and the
agreements provided for herein, and the consummation by TRXO and Acquisition Sub
of the transactions contemplated hereby and thereby, will not, with or without
the giving of notice or the passage of time or both, violate the provisions of
the Articles of Incorporation or Bylaws of TRXO, the Certificate of
Incorporation or Bylaws of Acquisition Sub, or (i) violate any judgment, decree,
order or award of any court, governmental body or arbitrator; (ii) conflict with
or result in the breach or termination of any term or provision of, or
constitute a default under, or cause any acceleration under, or cause the
creation of any lien, charge or encumbrance upon the properties or assets of
TRXO or Acquisition Sub pursuant to, any indenture, mortgage, deed of trust or
other instrument or agreement to which TRXO or Acquisition Sub is a party or by
which TRXO Acquisition Sub or any of their respective properties is or will be
bound; or (iii) to TRXO's or Acquisition Sub's knowledge, violate the provisions
of any law, rule or regulation applicable to TRXO or Acquisition Sub, except
where such violation would not reasonably be expected to have an Adverse Effect.

    (e)                No Conflict. The execution and delivery of this Agreement
by TRXO or Acquisition Sub does not require any consent or approval under,
result in any breach of, any loss of any benefit under or constitute a change of
control or default (or an event which with notice or lapse of time or both would
become a default) under, or give to others any right of termination, vesting,
amendment, acceleration or cancellation of, or result in the creation of any
lien or encumbrance on any property or asset of TRXO or Acquisition Sub pursuant
to any material agreement of TRXO or Acquisition Sub or other instrument or
obligation of TRXO or Acquisition Sub .

    (f)                 Absence of Liabilities. Except as set forth on TRXO's
balance sheet dated Sept 30, 2014, as set forth in TRXO's Quarterly Report on
Form 10-Q for the period ended Sept 30, 2014, as filed with the SEC, TRXO does
not have any liability or obligation, secured or unsecured, whether accrued,
absolute,

-10-

--------------------------------------------------------------------------------

contingent, unasserted or otherwise, that exceeds an aggregate of $1,000.
Acquisition Sub has no liabilities or obligations.

    (g)                Litigation. Except as specified in the TRXO Schedule,
there is no action, suit, legal or administrative proceeding or investigation
pending or, to TRXO's knowledge, threatened against or involving TRXO or
Acquisition Sub (either as a plaintiff or defendant) before any court or
governmental agency, authority, body or arbitrator. There is not in existence on
the date hereof any order, judgment or decree of any court, tribunal or agency
to TRXO's knowledge enjoining or requiring TRXO or Acquisition Sub to take any
action of any kind with respect to its business, assets or properties.

    (h)                Tax Matters. Except as specified in the TRXO Schedule,
TRXO has filed all federal, state and local tax returns and all tax returns for
other governing bodies having jurisdiction to levy taxes upon it which are
required to be filed. TRXO has paid all taxes, interest, penalties, assessments,
and deficiencies which have become due, including without limitation income,
franchise, real estate, and sales and withholding taxes. No examinations of the
federal, state or local tax returns of TRXO are currently in progress nor
threatened and no deficiencies have been asserted or to its knowledge assessed
against TRXO as a result of any audit by the Internal Revenue Service or any
state or local taxing authority and no such deficiency has been proposed or
threatened.

    (i)                  Books and Records. The general ledger and books of
account of TRXO, all minute books of TRXO, all federal, state and local income,
franchise, property and other tax returns filed by TRXO, all reports and filings
with the SEC by TRXO, all of which have been made available to TEREX, are in all
material respects complete and correct and have been maintained in accordance
with good business practice and in accordance with all applicable procedures
required by laws and regulations.

    (j)                 Contracts and Commitments. There are no material
contracts to which TRXO is a party other than those specified in its filings
with the SEC. Neither Acquisition Sub n is a party to any contract.

    (k)               Compliance with Laws. TRXO has all requisite licenses,
permits and certificates, including environmental, health and safety permits,
from federal, state and local authorities necessary to conduct its business as
currently conducted and own and operate its assets, except where the failure to
have such permits would not reasonably be expected to have an Adverse Effect.
TRXO is not in violation of any federal, state or local law, regulation or
ordinance (including, without limitation, laws, regulations or ordinances
relating to building, zoning, environmental, disposal of hazardous waste, land
use or similar matters) relating to its business or its properties.

    (l)                  Employee Benefit Plans. Except as disclosed in its
filings with the SEC, TRXO has no (A) employee benefit plans as defined in ERISA
Section 3(3), (B) bonus, stock option, stock purchase, incentive, deferred
compensation, supplemental retirement, severance or other similar employee
benefit plans, or (C) material unexpired severance agreements with any current
or former employee of TRXO. With respect to such plans, individually and in the
aggregate, no event has occurred and, to TRXO's knowledge, there exists no
condition or set of circumstances in connection with which TRXO could be subject
to any liability that is reasonably likely to have an Adverse Effect under
ERISA, the Tax Code or any other applicable law.

-11-

--------------------------------------------------------------------------------

    (m)              Indebtedness to and from Affiliates. As of the Closing
Date, TRXO is not indebted, directly or to its knowledge indirectly, to any
officer, director or 10% stockholder of TRXO in any amount, and no such person
is indebted to TRXO except for advances made to employees of TRXO in the
ordinary course of business to meet reimbursable business expenses.

    (n)                Regulatory Approvals. All consents, approvals,
authorizations or other requirements prescribed by any law, rule or regulation
that must be obtained or satisfied by TRXO or Acquisition Sub and that are
necessary for the execution and delivery by TRXO or Acquisition Sub of this
Agreement or any documents to be executed and delivered by TRXO or Acquisition
Sub in connection therewith have been obtained and satisfied.

    (o)               No Brokers. No broker or finder has acted for TRXO or
Acquisition Sub in connection with this Agreement or the transactions
contemplated hereby, and no broker or finder is entitled to any brokerage or
finder's fee or other commissions in respect of such transactions based upon
agreements, arrangements or understandings made by or on behalf of TRXO or
Acquisition Sub.

    (p)               Disclosure. The information concerning each of TRXO or
Acquisition Sub set forth in its reports and filings with the SEC, this
Agreement, the exhibits and schedules hereto, and any document, statement or
certificate furnished or to be furnished in connection herewith (as applicable)
does not and will not contain any untrue statement of a material fact or omit to
state a material fact required to be stated herein or therein or necessary to
make the statements and facts contained herein or therein, in light of the
circumstances in which they are made, not false or misleading.

    (q)               SEC Filings.

        (i)                   Except as disclosed on the TRXO Schedule, TRXO has
filed all forms, reports and documents required to be filed with the SEC since
it first became a public reporting company. At the time filed or, with respect
to registration statements filed with the SEC under the Securities Act, as of
the effective date thereof, all such filings (A) complied in all material
respects with the applicable requirements of the Securities Act and the Exchange
Act, as the case shall be, and (B) did not at the time they were filed (or if
amended or superseded by a filing prior to the date of this Agreement, then on
the date of such filing) contain any untrue statement of a material fact or omit
to state a material fact required to be stated in such filings or necessary in
order to make the statements in such filings, in the light of the circumstances
under which they were made, not misleading.

        (ii)                Each of the financial statements (including, in each
case, any related notes) contained in TRXO's SEC filings complied as to form in
all material respects with the applicable rules and regulations with respect
thereto, was prepared in accordance with GAAP applied on a consistent basis
throughout the periods involved (except as may be indicated in the notes to such
financial statements or, in the case of unaudited statements, as permitted by
Form 10-Q of the SEC) and fairly presented the financial position of TRXO as of
the dates and the results of its operations and cash flows for the periods
indicated, except that the unaudited interim financial statements were or are
subject to normal and recurring year-end adjustments which were not or are not
expected to be material in amount.

 -12-

--------------------------------------------------------------------------------

   (r)                 Tax Treatment. Neither TRXO nor, to the Knowledge of
TRXO, any of its Affiliates has taken or agreed to take action that would
prevent the Merger from constituting a reorganization qualifying under the
provisions of Section 368 of the Tax Code.

    (s)                Certificates. The certificates representing the shares of
TRXO to be delivered pursuant to this Agreement are subject to certain trading
restrictions imposed by the Securities Act and applicable state securities or
"blue sky" laws.

    (t)                 Investment Company. TRXO is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an "investment
company" within the meaning of the Investment Company Act of 1940, as amended.

Section 7.                Covenants of TRXO.

    (a)                Conduct of Business of TRXO. Except as contemplated by
this Agreement, during the period from the date hereof to the Effective Time,
TRXO will conduct its operations in the ordinary course of business consistent
with past practice and, to the extent consistent therewith, with no less
diligence and effort than would be applied in the absence of this Agreement,
seek to preserve intact its current business organization. Except as otherwise
expressly provided in this Agreement or in the TRXO Disclosure Schedule, prior
to the Effective Time, TRXO shall not, without the prior written consent of
TEREX:

          (i)                  amend its Articles of Incorporation or Bylaws (or
other similar governing instrument);

        (ii)                authorize for issuance, issue, sell, deliver or
agree or commit to issue, sell or deliver (whether through the issuance or
granting of options, warrants, commitments, subscriptions, rights to purchase or
otherwise) any stock of any class or any other securities (except bank loans) or
equity equivalents (including, without limitation, any stock options or stock
appreciation rights;

        (iii)               split, combine or reclassify any shares of its
capital stock, declare, set aside or pay any dividend or other distribution
(whether in cash, stock or property or any combination thereof) in respect of
its capital stock, make any other actual, constructive or deemed distribution in
respect of its capital stock or otherwise make any payments to stockholders in
their capacity as such, or redeem or otherwise acquire any of its securities;

        (iv)              adopt a plan of complete or partial liquidation,
dissolution, merger, consolidation, restructuring, recapitalization or other
reorganization of TRXO (other than the Merger);

        (v)                (i) incur or assume any long-term or short-term debt
or issue any debt securities; (ii) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other person; (iii) make any loans, advances or capital
contributions to, or investments in, any other person; (iv) pledge or otherwise
encumber shares of capital stock of TRXO; or (v) mortgage or pledge any of its
material assets, or create or suffer to exist any material lien thereupon (other
than tax Liens for taxes not yet due);

-13-

--------------------------------------------------------------------------------

        (vi)              except as contemplated in this Agreement and Asset
Purchase Agreement, acquire, sell, lease or dispose of any assets in any single
transaction or series of related transactions (other than in the ordinary course
of business);

        (vii)             except as may be required as a result of a change in
law or in generally accepted accounting principles, change any of the accounting
principles or practices used by it;

        (viii)           (i) acquire (by merger, consolidation, or acquisition
of stock or assets) any corporation, partnership or other business organization
or division thereof or any equity interest therein; (ii) enter into any contract
or agreement other than in the ordinary course of business consistent with past
practice; (iii) authorize any new capital expenditure or expenditures which,
individually is in excess of $1,000 or, in the aggregate, are in excess of
$5,000;

        (ix)              make any tax election or settle or compromise any
income tax liability material to TRXO;

        (x)                settle or compromise any pending or threatened suit,
action or claim which (i) relates to the transactions contemplated hereby or
(ii) the settlement or compromise of which could have an Adverse Effect on TRXO;
or

        (xi)              take, or agree in writing or otherwise to take, any of
the actions described in Sections 7(a)(i) through (xi) or any action which would
make any of the representations or warranties of contained in this Agreement
untrue or incorrect.

Section 8.                Covenants of TEREX.

    (a)                Conduct of Business of TEREX. Except as contemplated by
this Agreement, including as described in the TEREX Disclosure Schedule, during
the period from the date hereof to the Effective Time, TEREX will conduct its
operations in the ordinary course of business consistent with past practice and,
to the extent consistent therewith, with no less diligence and effort than would
be applied in the absence of this Agreement, seek to preserve intact its current
business organization, and keep available the service of its current officers
and employees. Without limiting the generality of the foregoing, except as
otherwise expressly provided in this Agreement or as described in the TEREX
Disclosure Schedule, prior to the Effective Time, TEREX shall not, without the
prior written consent of TRXO:

        (i)                  adopt a plan of complete or partial liquidation,
dissolution, merger consolidation, restructuring, recapitalization or other
reorganization of TEREX (other than the Merger);

        (ii)                (i) incur or assume any long-term or short-term debt
or issue any debt securities; (ii) assume, guarantee, endorse or otherwise
become liable or responsible (whether directly, contingently or otherwise) for
the obligations of any other person; (iii) make any loans, advances or capital
contributions to, or investments in, any other person; (iv) pledge or otherwise
encumber shares of capital stock of TEREX; or (v) mortgage or pledge any of its
material assets, or create or suffer to exist any material lien thereupon (other
than tax Liens for taxes not yet due); or

-14-

--------------------------------------------------------------------------------

        (iii)               take, or agree in writing or otherwise to take, any
action which would make any of the representations or warranties of the TEREX
contained in this Agreement untrue or incorrect.

Section 9.                Other Covenants and Agreements of the Parties.

    (a)                Acquisition Sub Meeting of Stockholders. Acquisition Sub
shall take all action necessary, in accordance with the General Corporation Law
of the State of Colorado, and its Certificate of Incorporation and Bylaws, to
duly call, give notice of, convene and hold a meeting of its stockholders as
promptly as practicable, to consider and vote upon the adoption and approval of
this Agreement and the transactions contemplated hereby.

    (b)               TEREX Meeting of Shareholders. TEREX shall take all action
necessary, in accordance with the General Corporation Law of the State of
Colorado, and its Certificate of Incorporation and Bylaws, to obtain written
consent of at least 80% of its shareholders, in lieu of a shareholder meeting to
approve the adoption and approval of this Agreement and the transactions
contemplated hereby.

    (c)                TRXO Common Stock. At the Effective Time, TRXO shall not
have issued and outstanding more than 714,041 shares of TRXO Common Stock.

    (d)               TEREX ownership of TRXO: As of the effective date of the
Merger, the 371,003 shares of common stock of TRXO, owned by TEREX, shall be
surrendered and deemed retired to treasury of TRXO.

    (e)                Access to Information.

Between the date hereof and the Effective Time, TRXO will give TEREX and its
authorized representatives reasonable access to its facilities and to all books
and records of itself, will permit TEREX to make such inspections as TEREX may
reasonably require and will cause its officers to furnish TEREX with such
financial and operating data and other information with respect to the business
and properties of itself as TEREX may from time to time reasonably request. 
Each of the Parties hereto will hold and will cause its consultants and advisers
to hold in confidence all documents and information furnished to it in
connection with the transactions contemplated by this Agreement.

    (f)                 Additional Agreements, Reasonable Efforts. Subject to
the terms and conditions herein provided, each of the Parties hereto agrees to
use all reasonable efforts to take, or cause to be taken, all action, and to do,
or cause to be done, all things reasonably necessary, proper or advisable under
applicable laws and regulations to consummate and make effective the
transactions contemplated by this Agreement, including, without limitation, (i)
cooperating in the preparation of a Form 8-K to be filed with the SEC in
connection with this Agreement, (ii) obtaining consents of all third parties and
governmental entities necessary, proper or advisable for the consummation of the
transactions contemplated by this Agreement; and (iii) the execution of any
additional instruments necessary to consummate the transactions contemplated
hereby.

    (g)                Press Releases. TEREX and TRXO will consult with each
other before issuing, and will provide each other the opportunity to review and
comment upon, any press release or other public statements with respect to the
transactions contemplated by this Agreement and shall not issue any such press
release or

-15-

--------------------------------------------------------------------------------

make any such public statement prior to such consultation, except as may be
required by applicable law or court process. The Parties agree that the initial
press release or releases to be issued with respect to the transactions
contemplated by this Agreement shall be mutually agreed upon prior to the
issuance thereof.

    (h)                Other Filings. At all times from and after the date
hereto until the Effective Time, TRXO covenants and agrees to make all filings
it is required to make pursuant to the Exchange Act on a timely basis.

Section 10.            TEREX's Conditions to the Merger.  The obligation of
TEREX to effect the Merger shall be subject to the fulfillment at or prior to
the Closing Date of the following conditions, unless waived by TEREX:

    (a)                Each of the representations and warranties of TRXO and
Acquisition Sub contained in this Agreement shall be true and correct as of the
date of this Agreement, except to the extent that any changes, circumstances, or
events making such representations and warranties not true or correct would not,
individually or in the aggregate, constitute an Adverse Effect and at the
Closing each of TRXO and Acquisition Sub shall have delivered to TEREX a
certificate to that effect;

    (b)               Any governmental or third party approvals required to
effect the Merger shall have been obtained;

    (c)                Each of TRXO and Acquisition Sub shall have performed or
complied in all material respects with all agreements and covenants required by
this Agreement to be performed or complied with by it on or prior to the
Effective Time and at the Closing TRXO shall have delivered to TEREX a
certificate to that effect;

    (d)               From the date of this Agreement through the Effective
Time, there shall not have occurred any change, circumstance or event concerning
TRXO or Acquisition Sub that has had or could be reasonably likely to have an
Adverse Effect;

    (e)                TRXO shall have delivered to TEREX a complete and
accurate TRXO Schedule and such schedule shall have been approved by TEREX;

    (f)                 The Asset Purchase Agreement shall have been entered
into by TRXO and the third party;

    (g)    The nominee of TEREX shall have been appointed as a member of the
board of directors and as officers of TRXO;

    (h)    TEREX shall have received a resolution from TRXO's Board of
Directors, a resolution from its Preferred stockholders (if applicable) and
resolutions from its holder of TRXO Common Stock (if applicable) approving the
Merger and authorizing the issuances of the shares of TRXO Common Stock hereto;
and

    (i)      The stockholders of Acquisition Sub and the stockholders of TEREX
shall have approved the principal terms of this Agreement, the Merger and the
transactions contemplated herein in accordance with applicable law and their
Certificate of Incorporation and Bylaws.

-16-

--------------------------------------------------------------------------------

Section 11.            TRXO's, Acquisition Sub's Conditions to the Merger.  The
obligations of TRXO and Acquisition Sub to effect the Merger shall be subject to
the fulfillment at or prior to the Closing Date of the following conditions,
unless waived by TRXO:

    (a)                Each of the representations and warranties of TEREX
contained in this Agreement shall be true and correct as of the date of this
Agreement, except to the extent that any changes, circumstances or events making
such representations and warranties not true or correct would not, individually
or in the aggregate, constitute an Adverse Effect and at the Closing TEREX shall
have delivered to TRXO a certificate to that effect;

    (b)               TEREX shall have performed or complied in all material
respects with all agreements and covenants required by this Agreement to be
performed or complied with by it on or prior to the Effective Time and at the
Closing TEREX shall have delivered to TRXO a certificate to that effect;

    (c)                From the date of this Agreement through the Effective
Time, there shall not have occurred any change, circumstance, or event
concerning TEREX that has had or could be reasonably likely to have an Adverse
Effect;

    (d)               TEREX shall have delivered to TRXO a complete and accurate
TEREX Schedule and such schedule shall have been approved by TRXO;

    (e)                TEREX shall have delivered to TRXO audited balance sheets
of TEREX as of September 30, 2014, and the related statements of operations,
changes in shareholders' equity and cash flows for the period from inception to
September 30, 2014;

Section 12.            Indemnification of Directors and Officers. All rights to
indemnification by TEREX and TRXO existing in favor of each individual who is an
officer or director of TEREX or TRXO of the date of this Agreement (each such
individual, an "Indemnified Person") for his acts and omissions as a director or
officer of TEREX or TRXO occurring prior to the Effective Time, as provided in
TEREX's Certificate of Incorporation or Bylaws (as in effect as of the date of
this Agreement) or TRXO's Articles of Incorporation or Bylaws (as in effect as
of the date of this Agreement) shall survive the Merger and shall continue in
full force and effect (to the fullest extent such rights to indemnification are
available under and are consistent with applicable law) for a period of six
years from the Closing Date.

Section 13.            Confidentiality. Each Party shall ensure that any
nonpublic information provided to it by any other Party in confidence shall be
treated as strictly confidential and that all such confidential information that
each Party or any of its respective officers, directors, employees, attorneys,
agents, investment bankers, or accountants may now possess or may hereinafter
create or obtain relating to the financial condition, results of operations,
businesses, properties, assets, liabilities, or future prospects of the other
such parties, any affiliate thereof, or any customer or supplier thereof shall
not be published, disclosed, or made accessible by any of them to any other
person at any time or used by any of them, in each case without the prior
written consent of the other Party; provided, however, that the restrictions of
this Section shall not apply (a) as may otherwise be required by law, (b) as may
be necessary or appropriate in connection with the enforcement of this
Agreement, or (c) to the extent such information was in the public domain when
received or thereafter enters the public domain other than because of

-17-

--------------------------------------------------------------------------------

disclosures by the receiving Party. Each such Party shall, and shall cause all
of such other persons who received confidential information, from time to time
to deliver to the disclosing party all tangible evidence of such confidential
information to which the restrictions of this Section apply upon written
request.

Section 14.            Termination

    (a)                This Agreement may be terminated and abandoned at any
time prior to the Effective Time of the Merger:

        (i)                  by mutual written consent of TRXO and TEREX;

        (ii)                by either TRXO or TEREX if any governmental entity
shall have issued an order, decree or ruling or taken any other action
permanently enjoining, restraining or otherwise prohibiting the Merger and such
order, decree, ruling or other action shall have become final and nonappealable;

        (iii)               by either TRXO or TEREX, so long as such Party is
not in breach hereunder, if the Merger shall not have been consummated on or
before  January 31, 2015 (other than as a result of the failure of the party
seeking to terminate this Agreement to perform its obligations under this
Agreement required to be performed at, or prior to, the Effective Time of the
Merger, in which event such party may not terminate this Agreement pursuant to
this provision for a period of ten days following such party's cure of such
failure); provided, however, that if either TRXO or TEREX requests an extension
of the Closing after this date and the other Party consents in writing, then
neither Party may terminate this Agreement under this provision until the
expiration of such extension period;

        (iv)              by TRXO, if there has been a material breach of this
Agreement on the part of TEREX of its obligations hereunder or if any of its
representations or warranties contained herein shall be materially inaccurate
and such breach or inaccuracy is not curable or, if curable, is not cured within
ten (10) days after written notice of such breach is given by TRXO to TEREX; or

        (v)                by TEREX, if there has been a material breach of this
Agreement on the part of TRXO of its obligations hereunder or if any of its
representations or warranties contained herein shall be materially inaccurate
and such breach or inaccuracy is not curable or, if curable, is not cured within
ten (10) days after written notice of such breach is given by TEREX to TRXO.

    (b)               In the event of termination of this Agreement by either
TEREX or TRXO provided in this Section 14, this Agreement shall forthwith become
void and have no effect, without any liability or obligation on the part of TRXO
or TEREX, other than the provisions of the last sentence of Section 13 and this
Section 14. Nothing contained in this Section 14 shall relieve any Party for any
breach of the representations, warranties, covenants or agreements set forth in
this Agreement.

-18-

--------------------------------------------------------------------------------


Section 15.            Miscellaneous.

    (a)                Survival. The representations and warranties of the
Parties will terminate at the Effective Time and only those covenants that by
their terms survive the Effective Time shall survive the Effective Time. This
Section __ shall survive the Effective Time.

    (b)            Press Releases and Public Announcements. No Party will issue
any press release or make any public announcement relating to the subject matter
of this Agreement without the prior written approval of the other Parties;
provided, however, that any Party may make any public disclosure it believes in
good faith is required by applicable law or any listing requirement or trading
agreement.

    (c)                No Third-Party Beneficiaries. This Agreement will not
confer any rights or remedies upon any person other than the Parties and their
respective successors and permitted assigns.

    (d)               Notices. All notices required or permitted under this
Agreement will be in writing and will be given by certified or regular mail or
by any other reasonable means (including personal delivery, facsimile, or
reputable express courier) to the Party to receive notice at the following
addresses or at such other address as any Party may, by notice, direct:

To TRXO &                T-Rex Oil, Inc.

Acquisition Sub:            TEREX Acquisition Corp.

                                    7609 Ralston Road

                                    Arvada, CO  80002

           

With a copy to:             Michael A. Littman

(which will not              Attorney at Law

constitute notice)           7609 Ralston Road

Arvada, CO  80002

Fax number: (303) 431-1567

 

To TEREX:                  Terex Energy Corp., a Colorado corporation

                                    7609 Ralston Road

                                    Arvada, CO  80002

 

With a copy to:             Michael A. Littman

(which will not              Attorney at Law

constitute notice)           7609 Ralston Road

                                    Arvada, CO 80002

                                    Fax number: (303) 431-1567

All notices given by certified mail will be deemed as given on the delivery date
shown on the return mail receipt, and all notices given in any other manner will
be deemed as given when received.

    (e)                Waiver. The rights and remedies of the Parties to this
Agreement are cumulative and not alternative. Neither the failure nor any delay
by any Party in exercising any right, power, or privilege under this Agreement
or the documents referred to in this Agreement will operate as a waiver of such
right, power, or

-19-

--------------------------------------------------------------------------------

privilege, and no single or partial exercise of any right, power, or privilege
will preclude any other or further exercise of such right, power, or privilege
or the exercise of any other right, power, or privilege. To the maximum extent
permitted by applicable law, (a) no claim or right arising from this Agreement
or the documents referred to in this Agreement can be discharged by one Party,
in whole or in part, by a waiver or renunciation of the claim or right unless in
writing signed by the waiving Party, (b) no waiver that may be given by a Party
will be applicable except in the specific instance for which it is given, and
(c) no notice to or demand on one Party will be deemed to be a waiver of any
obligation of such Party or of the right of the Party giving such notice or
demand to take further action without notice or demand as provided in this
Agreement or the documents referred to in this Agreement.

    (f)                 Further Assurances. The Parties agree (a) to furnish
upon request to each other such further information, (b) to execute and deliver
to each other such other documents, and (c) to do such other acts and things,
all as the other Parties may reasonably request for the purpose of carrying out
the intent of this Agreement and of the documents referred to in this Agreement.

    (g)                Successors and Assigns. This Agreement will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Parties, which may be granted or withheld at the sole discretion of
such other Parties. Any unauthorized assignment is void.

    (h)                Severability. Any provision of this Agreement that is
invalid, illegal or unenforceable in any jurisdiction will, as to that
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability, without affecting in any way the remaining provisions hereof
in such jurisdiction or rendering that or any other provision of this Agreement
invalid, illegal or unenforceable in any other jurisdiction.

    (i)                  Expenses. Each Party will pay all fees and expenses
(including, without limitation, legal and accounting fees and expenses) incurred
by such Party in connection with the transactions contemplated by this
Agreement. 

    (j)                 Governing Law. This Agreement will be governed by and
construed in accordance with the laws of the State of Colorado, without giving
effect to principles of conflicts of laws.

    (k)               Counterparts; Signatures. This Agreement may be executed
in one or more counterparts, each of which will be deemed to be an original, but
all of which will be one and the same document. Facsimiles and electronic copies
in portable document format ("PDF") containing original signatures shall be
deemed for all purposes to be originally signed copies of the documents that are
the subject of such facsimiles or PDF versions.

    (l)                  Entire Agreement. This Agreement, the schedules and
exhibits hereto, and the agreements and instruments to be delivered by the
Parties on Closing represent the entire understanding and agreement between the
Parties and supersede all prior oral and written and all contemporaneous oral
negotiations, commitments and understandings.

-20-

--------------------------------------------------------------------------------

    (m)              Amendment. This Agreement may be amended by the Parties
hereto by action taken by or on behalf of their respective Boards of Directors
at any time prior to the Effective Time. This Agreement may not be amended by
the Parties hereto except by execution of an instrument in writing signed on
behalf of each of TRXO, TEREX, and Acquisition Sub.

[Signature page to follow]

 

-21-

--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Agreement and Plan of
Merger as of the date first above written.

T-REX OIL, INC.

By:       /s/ Don
Walford                                                           

Don Walford

Its:        Chief Executive Officer

TEREX ACQUISITION CORP.

By:      
                                                                       

                                                            Its:       
President

TEREX ENERGY CORPORATION

By:       /s/ Don
Walford                                                           

                                                            Name: Don Walford

                                                            Its:        Chief
Executive Officer

-22-

--------------------------------------------------------------------------------


Schedule 1

Definitions

"Adverse Effect" means, with respect to each Party, any effect or change that
would have a material adverse effect on the results of operations, financial
condition, assets, properties or business of the party, taken as a whole, or on
the ability of the Party to consummate timely the transactions contemplated
hereby.

"Affiliate" has the meaning set forth in Exchange Act Rule 12b-2.

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and the regulations promulgated thereunder.

"Effective Time" means the time of acceptance for recording of Articles of
Merger effectuating the Merger by the Secretary of State of the State of
Colorado in accordance with the General Corporation Law of the State of Colorado
(but not earlier than the Closing Date) or at such later time that the parties
hereto shall have agreed upon and designated in such filing in accordance with
applicable law as the effective time of the Merger.

"Exchange Act" means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

"GAAP" means United States generally accepted accounting principles as in effect
from time to time, consistently applied.

"Knowledge" means the actual knowledge of the executive officers of a Party,
without independent investigation.

"Securities Act" means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

"SEC" means the Securities and Exchange Commission.

--------------------------------------------------------------------------------


Schedule 5(b)1

TEREX ENERGY CORPORATION

WARRANTS AND OPTIONS SCHEDULE

WARRANTS

 

HOLDER

NUMBER OF SHARES

EXERCISE PRICE

TERM

 

 

 

 

Heim

200,000

$1.00

3 years

Heim

200,000

$1.00

3 years

Hot Springs Resources

240,000

$1.00

3 years

Merschat Minerals

100,000

$1.00

3 years

Merschat

30,000

$1.00

3 years

Merschat

30,000

$1.00

3 years

800,000

 

OPTIONS

 

HOLDER

NUMBER OF SHARES

EXERCISE PRICE

TERM

 

 

 

 

Blue Ridge

150,000

$0.10

3 years

Gottlob

100,000

$0.10

3 years

Gregarek

150,000

$0.10

3 years

Nichols

500,000

$0.10

3 years

Nichols

250,000

$0.10

3 years

1,150,000

 

--------------------------------------------------------------------------------


Schedule 6(b)iii

T-REX OIL, INC.

WARRANTS AND OPTIONS SCHEDULE

WARRANTS

 

HOLDER

NUMBER OF SHARES

EXERCISE PRICE

TERM

 

 

 

 

Jeffrey B. Bennett

14,285

$3.50

3 years

Mathijs van Houweninge

14,285

$3.50

3 years

A.L. (Sid) Overton

14,285

$3.50

3 years

42,855

 

OPTIONS

 

None.

 

--------------------------------------------------------------------------------

TEREX SCHEDULE

 

 

 

 

Subsidiaries:

 

T-Rex Oil LLC #1

 

 

 

Conflict:

 

None

 

 

 

Litigation:

 

None

 

 

 

Insurance:

 

 

 

 

 

Intangible Property:

 

None

 

 

 

Real Property:

 

Oil and gas properties in Utah, Nebraska and Wyoming as described below.

 

 

 

Contracts & Commitments:

 

See Below.

 

 

 

Employee Benefit Plans:

 

None, other than the 2014 Stock Option Plan

 

 

 

 

Real Property - Oil and Gas Properties:

 

Our portfolio of oil and gas properties is as follows:

 

 

 

Gross Acres

WYOMING

 

 

Cole Creek

 

7,000

Burke Ranch

 

4,500

 

 

 

NEBRASKA

 

 

Oil Well - Water Injection Project

 

240

 

 

 

UTAH

 

 

Mondo Project

 

3,955

 

Commitments and Contingencies:

 

Operating Lease



The Company leases an office space in Colorado at the rate of $4,572 per month
and the lease expires in August 2017. 

 

Consulting Agreement

 

The Company entered into a three year agreement effective September 1, 2014 with
a consultant to perform services at the base rate of $150,000 per year under
certain terms and conditions including with an auto allowance of $600 per month.

 

 

--------------------------------------------------------------------------------

TRXO SCHEDULE

 

 

 

 

Subsidiaries:

 

None

 

 

 

Conflict:

 

None

 

 

 

Litigation:

 

None

 

 

 

Insurance:

 

 

 

 

 

Intangible Property:

 

None

 

 

 

Real Property:

 

None.

 

 

 

Contracts & Commitments:

 

None.

 

 

 

Employee Benefit Plans:

 

None, other than those option plans listed on Schedule 6(b)(iii)

 

 

 